In this case there was no express promise to forbear. Hence, in order that there may be said to be a consideration for the bond signed by Rouse, Mason and Jones, it must appear that the forbearance in this case was pursuant to a request on the part of the signers of the bond. Albany National Bank v. Dodge, 41 Wyo. 286, 306,285 P. 790. Assuming, without deciding, that a request on the part of these three defendants might be implied from the fact that the bond was signed by them and forwarded to the plaintiff, there is nothing in the record that would require the trial court to find that the forbearance was in pursuance thereto. There was in any event, no outward circumstance to indicate that to be true. It may be that the forbearance was in pursuance of something else. Perhaps the plaintiff preferred to stay on the bond so as not to be required to return any unearned premium, or, as is not at all unlikely, the matter was simply delayed until plaintiff should have a better opportunity of obtaining a more complete compliance with its request to have on the bond the signatures of the main stockholders of the bank. Plaintiff, under the circumstances, undoubtedly had the burden to show that it forbore pursuant to a request, and when it, *Page 307 
after receiving the bond, which was not in the form requested by it, remained absolutely silent, retaining the right to get off the bond at any time, the trial court was not, I think, bound to find that the forbearance was pursuant to any implied request.
KIMBALL, Ch. J., and MURANE, District J., concur.
                       October Term, 1933